ITEMID: 001-68064
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: HOOGENDIJK v. THE NETHERLANDS
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Gine Wilhelmina Elisabeth Hoogendijk, is a Netherlands national, who was born in 1935 and lives in Zeist. She is represented before the Court by Ms M.I. Steinmetz, a lawyer practising in Amsterdam. The respondent Government are represented by their Agent, Ms J. Schukking, of the Netherlands Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1960, after having undergone two knee operations, the applicant resigned from her full-time job. Continuing to suffer from pain, she felt that she was no longer capable of working full-time. She subsequently started to work on a freelance basis. Having married in 1962, the applicant stopped her freelance professional activities in 1964. The applicant and her husband separated in 1971 and divorced in 1972.
On 5 August 1976, given its then imminent entry into force, the applicant applied for benefits under the General Labour Disablement Benefits Act (Algemene Arbeidsongeschiktheidswet; “AAW”) on account of her incapacity for work as a result of the medical problems which she had experienced with her knees since 1960.
Her request was rejected on 8 September 1977 by the competent occupational association (bedrijfsvereniging) which found that her incapacity for work did not exceed 25%, i.e. the minimum level of incapacity for entitlement to AAW benefits. The applicant filed an appeal with the Amsterdam Appeals Tribunal (Raad van Beroep), arguing that, in addition to knee problems, her incapacity was also due to psychiatric problems, for which she had begun treatment in March 1972.
Pending those appeal proceedings, the occupational association reconsidered its decision on the basis of the conclusions of psychiatric and orthopaedic examinations of the applicant. These examinations had been requested by the Appeals Tribunal and the results were submitted to the social security medical experts. According to the latter, the applicant was suffering from more severe psychiatric/social problems than had initially been assumed. On 23 May 1979 the occupational association informed the applicant that it had withdrawn its decision of 8 September 1977. Finding that the applicant was 80-100% incapacitated for work on 1 October 1976, i.e. the date on which the AAW entered into force, she was granted AAW benefits corresponding to that level.
On 18 January 1990 the social security authorities informed the applicant that, pursuant to the Act of 3 May 1989 (see below under “Relevant domestic law”), AAW benefits would be withdrawn if a beneficiary had become incapacitated for work before 1 January 1979 without having earned any income from work in the year preceding the occurrence of the incapacity. As the applicant's incapacity had occurred on 1 March 1972 and as it did not appear that she had received an income from work during the preceding year, her benefits would be withdrawn from 1 June 1990.
By a decision of 21 September 1990 the social insurance authorities informed the applicant that, in view of the provisions of the Act of 4 July 1990 (see below under “Relevant domestic law”), the decision to withdraw her benefits from 1 June 1990 had been annulled. She was further informed that, although her benefits would be continued to be paid for the time being, in view of measures announced by the Government it remained possible that her benefits would be withdrawn from 1 July 1991.
On 26 March 1991 the social insurance authorities informed the applicant that, in application of Article IV of the Act of 3 May 1989 as amended by the Act of 4 July 1990, her AAW benefits would be withdrawn from 1 July 1991. On 24 April 1991 the applicant filed an appeal against this decision with the Arnhem Regional Court (arrondissementsrechtbank).
On 14 September 1992 the Acting President of the Arnhem Regional Court informed the applicant that the examination of her appeal would be adjourned pending the outcome of proceedings before the Central Appeals Tribunal (Centrale Raad van Beroep) in a similar case. On 26 August 1994 the Regional Court informed the applicant that, in similar cases pending before the Central Appeals Tribunal, the tribunal intended to put preliminary questions to the Court of Justice of the European Communities (ECJ). As the answer to those questions could be of importance for the applicant's case, her appeal would be adjourned pending the determination by the Central Appeals Tribunal of those similar cases, and this could take some time.
On 1 February 1996, the ECJ gave its ruling on the preliminary questions put by the Central Appeals Tribunal (see below under “Relevant domestic law”). This ruling was published in the Social Security Law Reports (Rechtspraak Sociaal Verzekeringsrecht – “RSV”) 1996/169.
On 26 March 1997, following a hearing held on 6 March 1997, the Arnhem Regional Court dismissed the applicant's appeal. It rejected the applicant's argument that she should be considered as having become incapacitated for work in 1960 and that, having been gainfully employed in the preceding year, she was thus eligible to retain her AAW benefits. On this point the Regional Court held:
“It appears from [the case file] that until 1960 the [applicant] worked as an interior designer... and subsequently, until 1964, worked occasionally as a freelance interior designer. The [applicant] married in 1962, her daughter was born in 1971 and she divorced in 1972.
On 5 August 1976 the [applicant] applied [for AAW benefits] indicating that she had been incapacitated for work since 1960. She appeared to have been suffering from knee problems for many years and had been operated on in 1960. It further appeared that she had been treated by a neurologist since 1972. In the course of the investigation [for AAW purposes] by the Joint Medical Examination Service (Gemeenschappelijke Medische Dienst) in 1977, the applicant told the social security medical officer that she had stopped working ... because her husband was providing the family income.
... Initially ... [the applicant's request for] benefits for incapacity for work was rejected because [the applicant] was considered fit to do work which spared her knees, but after a letter from [her] neurologist she was granted AAW benefits from 1 October 1976 (entry into force of AAW) on medical-psychological grounds. ...
The Regional Court does not find it established ... that the [applicant] has been uninterruptedly incapacitated for work to a relevant degree since 1960. It considers that, from 1959 onwards, work which would spare her knees was indicated to [the applicant] but, apart from the period in 1960 during which she underwent a knee operation, [the applicant] has not been incapable of undertaking gainful employment. In this connection the Regional Court points out that the [applicant] worked until 1964, albeit irregularly, and ceased to work on grounds which were not medical.
This leads the Regional Court to conclude that the defendant has correctly considered 1 March 1972 as the first day of [the applicant's] incapacity for work.
The Regional Court further finds it established that the [applicant] has not had any income from employment or in connection therewith in the year preceding 1 March 1972.”
On 21 April 1997 the applicant filed an appeal with the Central Appeals Tribunal against the decision of 26 March 1997. She argued, inter alia, that the Regional Court had unjustly found that she had not been incapacitated for work since 1960. She further argued that the decision violated her rights under Article 1 of Protocol No. 1 and Article 14 of the Convention in conjunction with Article 1 of Protocol No. 1.
In its decision of 22 December 1999, following a hearing held on 1 December 1999, the Central Appeals Tribunal rejected the applicant's appeal. It noted that the applicant's AAW benefits had been withdrawn from 1 July 1991 because the applicant had not had any income from work in the year preceding the occurrence of her incapacity for work. It further noted that this decision was based on Article IV of the Act of 3 May 1989 as amended by the AAW Reparation Act (Reparatiewet AAW) of 4 July 1990. Under those provisions, eligibility for continued receipt of AAW benefits after 1 July 1991 by persons whose incapacity for work had occurred before 1 January 1979 was subject to the conditions set out in Article 6 of the AAW as worded following the entry into force of the Act of 20 December 1979. As regards the determination of the date on which the applicant's incapacity for work had occurred, the Central Appeals Tribunal accepted the Regional Court's ruling as correct and upheld its findings.
Relying, inter alia, on its findings in a decision of 11 April 1997 published in the Netherlands Administrative Law Reports 1997/242 (Administratiefrechtelijke Beslissingen – “AB”), in which it had examined the compatibility of Article IV of the AAW Reparation Act (see below under “Relevant domestic law”) with Article 14 of the Convention, the Central Appeals Tribunal rejected the applicant's complaint that the withdrawal of her AAW benefits was contrary to her rights under Article 14, without giving any additional reasons. Insofar as the applicant complained that the withdrawal of her benefits also violated her rights under Article 1 of Protocol No. 1, the Central Appeals Tribunal accepted that this withdrawal constituted a deprivation of property within the meaning of the second sentence of this provision. It noted that, according to the criteria established in the Court's case-law, a deprivation of property must strike a fair balance between the general interest of the community and the requirements of the protection of the individual's fundamental rights, and that there must be a reasonable relationship of proportionality between the means employed and the aim pursued. Moreover, a State enjoys a wide margin of appreciation in applying these criteria. On this point the Central Appeals Tribunal considered:
“In answering the question whether those criteria have been met in the present decision, taken pursuant to the AAW Reparation Act, the Central Appeals Tribunal recalls the history of that Act as set out in the preliminary questions to the ECJ which resulted in the Posthuma-Van Damme judgment [of 1 February 1996] (RSV 1996/169; the preliminary questions in RSV 1995/121):
'The AAW, in force since 1 October 1976, originally conferred on men and unmarried women, after one year of incapacity for work, entitlement to labour disability benefits, the amount of which did not depend either on any other income or on any loss of income by the beneficiary.
Entitlement to benefits under the AAW was extended to married women by the Act on the Introduction of Equal Treatment for Men and Women as to Entitlement to Social Security Benefits (Wet Invoering Gelijke Uitkeringsrechten voor Mannen en Vrouwen) of 20 December 1979. At the same time this Act made entitlement to benefits for all those insured, save for certain categories, subject to the condition that during the year preceding the occurrence of the labour incapacity the beneficiary had received from employment or in connection therewith a certain income which was initially set at no less than 3,423.81 Netherlands guilders (NLG) (hereinafter “the income requirement”). The income requirement applied to all persons whose incapacity for work had occurred after 1 January 1979.
By virtue of the transitional provisions contained in the above-cited Act of 20 December 1979, men and unmarried women whose incapacity for work had occurred before 1 January 1979 continued to be entitled to benefits without having to satisfy the income requirement. Married women whose incapacity had occurred before 1 October 1975 were not entitled to benefits even if they satisfied the income requirement. Married women whose incapacity had occurred between 1 October 1975 and 1 January 1979 were entitled to benefits only if they satisfied the income requirement.
By several judgments of 5 January 1988 the Central Appeals Tribunal held that those transitional provisions constituted discrimination on the ground of sex, contrary to Article 26 of the International Covenant on Civil and Political Rights (ICCPR) ... and that married women whose incapacity for work arose before 1 January 1979 were entitled, with effect from 1 January 1980, the date on which the Act of 20 December 1979 entered into force, to AAW benefits on the same conditions as men, that is to say without having to satisfy the income requirement, even if their incapacity had occurred before 1 October 1975.'
The legislature's choice in the AAW Reparation Act to make an income requirement apply to all persons claiming entitlement to AAW benefits from 1 July 1991, subsequent to the development outlined above, was mainly inspired by two considerations:
– under the regime of a long-term benefits arrangement, namely until the age of 65 in the case of continuous labour disability, there was a significant difference in the conditions for benefits (the income requirement) that was solely determined by the date of occurrence of the labour disability (prior to, on or after 1 January 1979) and which as such raised serious concerns regarding the principle of equal treatment of similar cases;
– the case-law had considerably enlarged the group of persons incapacitated for work who, without having to comply with the income requirement, had a continued entitlement to benefits after 1 January 1980, which could result in unacceptable budgetary consequences.
In reconstructing the AAW to take account of these considerations, the legal norms on equal treatment also had to be respected for other reasons, in which connection a major role was played by the European Union legislation concerning equal treatment of men and women and the prohibition of direct and indirect discrimination of men and women in the field of social security as further elaborated in the ECJ case-law.
The balance struck by the legislature has led to full equality in the conditions for benefits as regards previous income from work for the entire group of persons entitled to AAW benefits. Although, for part of that group, as in [the applicant's] case, this means that, after receiving AAW benefits for a period of up to a (maximum) of 14 years, their benefits are withdrawn, a situation which must undoubtedly be considered as a serious interference with the right protected by Article 1 of Protocol No. 1, and although the construction opted for, through the retroactive introduction of an eligibility condition, meets with objections as formulated in the Central Appeals Tribunal's decision RSV 1996/170, the Central Appeals Tribunal is of the opinion that, given the [above] development and the limited options subsequently available to the legislature, the chosen measure must also be upheld when examined in the light of Article 1 of Protocol No. 1.
In reaching this finding, the Central Appeals Tribunal further notes that, for the group concerned, a statutory transitional period of, ultimately, 26 months has been created, within which the entitlement to benefits continues in full. In this limited compensation it deserves to be mentioned that, as regards measures that are (also) inspired by compelling considerations of a financial nature, full or even considerable compensation cannot come into play without (to a large extent) annihilating the aim of those measures.
The Central Appeals Tribunal further takes into consideration that the additional condition was intended to affect only that group which, prior to the occurrence of the incapacity for work, did not depend for subsistence on AAW benefits.
The Central Appeals Tribunal finally considers it relevant that in the Netherlands system the General Welfare Act (Algemene Bijstandswet) functions as a social “safety net” which therefore is also applicable to those who were dependent for their subsistence on AAW benefits.
The Central Appeals Tribunal concludes that on this point also the appeal cannot succeed and that the impugned decision must be upheld. ...”
As the applicant's assets, i.e. her personal savings and the value of the mortgage-free home that she owned, exceeded the exemption limit under the General Welfare Act (Algemene Bijstandswet), she was not entitled to general welfare benefits during the period between 1 July 1991, when her AAW benefits were withdrawn, and 1 February 2000, when – having turned 65 – she became entitled to benefits under the General Old Age (Pensions) Act (Algemene Ouderdomswet).
The AAW, as in force between 1 October 1976 and 1 January 1998, provided for a general labour disability insurance scheme under which all persons residing in the Netherlands between the ages of 18 and 65 were guaranteed index-based benefits if, owing to labour incapacity having lasted for more than 52 consecutive weeks, they were unable to generate income from work.
Given that, since 1967, employees were already insured against labour incapacity under the Labour Disablement Insurance Act (Wet op de Arbeidsongeschiktheidsverzekering – “WAO”), the AAW was primarily of importance for those groups who, until then, had been ineligible for WAO benefits, namely the self-employed and those who were disabled from birth or who had become disabled before completing their education.
Entitlement to AAW benefits was not linked to payment of contributions: contrary to social security schemes based on employment (werknemersverzekering) such as, for instance, the WAO, the AAW was a general social security scheme (volksverzekering). Until 1 January 1990 the AAW scheme was funded by employers on the basis of a percentage of paid wages. From 1 January 1990 AAW contributions were collected through income tax.
The level of AAW benefits was linked to the level of incapacity and did not depend on a person's personal savings or other property. Entitlement to benefits started when the level of incapacity exceeded 25%. Full incapacity for work entailed entitlement to AAW benefits equal to 70% of a base figure (grondslag) related to the statutory minimum wage in force in the Netherlands. The base figure applicable to married men and single persons caring for a child under 18 was higher than the base figure applicable to single men and women.
Beneficiaries remained entitled to AAW benefits for as long as they were incapacitated for work, but not beyond the age of 65. Initially, married women were not eligible for AAW benefits on the basis of the then prevailing view that men were the breadwinners in the family.
On 19 December 1978 the Council of the European Communities issued Directive 79/7/EEC on the progressive implementation of equal treatment between men and women in the field of social security, granting member states a period of six years until 23 December 1984 within which to make any amendments to their legislation which might be necessary in order to bring it into conformity with the Directive.
This Directive led to the Act on the Introduction of Equal Treatment for Men and Women as to Entitlement to Social Security Benefits of 20 December 1979, which entered into force on 1 January 1980 and as a result of which married women also became entitled to AAW benefits in their own right. However, given the slowdown in economic growth in the Netherlands in the 1970s, and in order to avert major financial repercussions from granting an additional category of persons an entitlement to AAW benefits, an additional requirement for entitlement to benefits was simultaneously introduced. From 1 January 1980, anyone who had become incapacitated for work on or after 1 January 1979 (thereby taking into account the 52 consecutive weeks' waiting period) was required to have earned a fixed minimum amount of income from work in the year preceding the occurrence of the labour incapacity (“the income requirement”), thus rendering entitlement to AAW benefits dependent on the existence of a demonstrable link with actual income from work.
In accordance with the transitional provisions of the Act of 20 December 1979, married men and single persons who had become incapacitated before 1 January 1979 retained their entitlement to AAW benefits without having to comply with the newly introduced income requirement.
As regards married women a difference in treatment was made between those who had become incapacitated before 1 October 1975 (more than 52 weeks before the entry into force of the AAW) and those who had become incapacitated between 1 October 1975 and 1 January 1979. The first group was not entitled to AAW benefits even if the persons concerned complied with the income requirement, whereas members of the second group were entitled to AAW benefits only if they complied with the income requirement.
In six decisions given on 5 January 1988, the Central Appeals Tribunal held that these AAW rules in respect of married women constituted discriminatory treatment on the basis of sex, contrary to Article 26 of the ICCPR, as the requirement that a person's incapacity had to have occurred on or after 1 October 1975 in order to be entitled to AAW benefits applied to married women but not to married men. According to those decisions, married women whose incapacity for work had arisen before 1 January 1979 were entitled, from 1 January 1980, to AAW benefits under the same conditions as married men, i.e. without having to comply with the income requirement and on the basis of the same base figure as that applicable to married men. It was further held in those decisions that married women who had become incapacitated for work before 1 October 1975 and who were not entitled to AAW benefits, even if they did comply with the income requirement, were entitled, from 1 January 1980, to AAW benefits.
This finding led to the AAW Reparation Act of 3 May 1989, which entered into force on 4 May 1989 and which created the following situation:
married women who had become incapacitated for work before 1 January 1979 were entitled to AAW benefits. Married women who had applied for AAW benefits before 4 May 1989 did not have to comply with the income requirement in order to be entitled – with retroactive effect – to AAW benefits. Married women who had applied for AAW benefits on or after 4 May 1989 had to comply with the income requirement in order to be entitled to AAW benefits;
married women who had become incapacitated for work before 1 January 1979 and who had already been granted AAW benefits obtained, from 3 May 1989, AAW benefits on the basis of the same base figure applied to married men; and
all persons – men and women alike – who had become incapacitated for work before 1 January 1979 were to lose their entitlement to AAW benefits on 1 June 1990 if they did not comply with the income requirement.
By the Act of 4 July 1990 the date of withdrawal of AAW benefits, originally fixed at 1 June 1990 for those concerned, was postponed to 1 July 1991.
This resulted in numerous proceedings brought by persons whose AAW benefits had been withdrawn on the ground of non-compliance with the income requirement. In a judgment of 23 June 1992, the Central Appeals Tribunal held that, with regard to the income requirement, the fixed minimum income constituted indirect discrimination against women, in violation of Article 26 of the ICCPR and Article 4 (1) of Directive 79/7, and that the income requirement was to be regarded as being satisfied if, during the year prior to the occurrence of the incapacity for work, the beneficiary had earned “some income”.
In other sets of appeal proceedings concerning the withdrawal of AAW benefits for failure to comply with the income requirement, in which it was argued that the income requirement under the AAW was contrary to Directive 79/7 and was discriminatory, the Central Appeals Tribunal decided on 7 October 1994 to seek a preliminary ruling from the ECJ on this point.
On 1 February 1996 the ECJ handed down the requested preliminary ruling. This ruling, insofar as relevant, states:
“14. ...it should be recalled in the first place that the Court [has previously] ruled ... that Community law does not preclude the introduction of national legislation which, by making continuance of entitlement to benefits for incapacity for work subject to a condition applicable henceforth to men and women alike, has the effect of withdrawing from women in future rights which they derive from the direct effect of Article 4 (1) of Directive 79/7.
15. The Court also ruled that Article 4 (1) of Directive 79/7 precludes the application of national legislation which makes the grant of benefits for incapacity for work subject to the condition of having received some income during the year preceding the commencement of the incapacity, a condition which, although it does not distinguish on grounds of sex, affects far more women than men, even if the adoption of that national legislation is justified on budgetary grounds.
16. Next it should be observed that, when the Court examined whether Community law precluded the introduction of national legislation which, by making continuance of entitlement to benefits for incapacity for work subject to a condition applicable henceforth to men and women alike, has the effect of withdrawing from women in future rights which they derive from the direct effect of Article 4 (1) of Directive 79/7, it expressly reserved consideration of the question whether, as such, an income requirement of the kind at issue in the main proceedings complied with the principle of equal treatment between men and women. ...
18. In view of the foregoing, the questions referred for a preliminary ruling by the Central Appeals Tribunal should be construed as seeking to establish whether Article 4 (1) of Directive 79/7 precludes the application of national legislation which makes receipt of a benefit for incapacity for work subject to the requirement of having received a certain income from or in connection with work in the year preceding the commencement of incapacity where it is established that that requirement affects more women than men. ...
21. [As to the question whether persons who did not receive a certain income from or in connection with work in the year preceding the commencement of incapacity fall within the scope ratione personae of Directive 79/7, the ECJ concludes] that such persons do not necessarily fall outside the scope ratione personae of Directive 79/7. ...
23. In order to reply to the national court's question, as reformulated in paragraph 18, it should be recalled that Article 4 (1) of Directive 79/7 prohibits in social security matters all discrimination whatsoever on grounds of sex either directly, or indirectly by reference in particular to marital or family status, in particular as concerns the scope of the social security schemes and the conditions of access thereto.
24. As the Court has consistently held, Article 4 (1) of the Directive precludes the application of a national measure which, although formulated in neutral terms, works to the disadvantage of far more women than men, unless that measure is based on objective factors unrelated to any discrimination on grounds of sex. That is the case where the measures chosen reflect a legitimate social policy aim of the Member State whose legislation is at issue, are appropriate to achieve that aim and are necessary in order to do so ....
25. ...the Netherlands Government essentially argue that, by introducing the income requirement in the AAW, the Law of 20 December 1979 caused the Netherlands scheme relating to incapacity for work to shift from being pure national insurance to insurance against loss of income guaranteeing a minimum income to insured persons and that, by providing that the income requirement was henceforward to apply to all insured persons, whether male or female, married or unmarried, who became unfit for work before or after 1 January 1979, the Law of 3 May 1989 accentuated the nature of that scheme as one providing insurance against loss of income. They consider that, in so doing, the Netherlands legislature pursued a legitimate social policy aim, inherent in numerous social security schemes, of restricting eligibility for a given benefit to persons who have lost income following the materialisation of the risk which the benefit is intended to cover.
26. As the Court has held [in its judgment of 24 February 1994] in De Weerd, née Roks, and Others [Case C-343/92] at paragraph 28, Directive 79/7 leaves intact the powers reserved by Articles 117 and 118 of the EC Treaty to the Member States to define their social policy within the framework of close co-operation organised by the Commission, and consequently the nature and extent of measures of social protection, including those relating to social security, and the way in which they are implemented. In exercising that competence, the Member States have a broad margin of discretion....
27. It must be held that guaranteeing the benefit of a minimum income to persons who were in receipt of income from or in connection with work which they had to abandon owing to incapacity for work satisfies a legitimate aim of social policy and that to make the benefit of that minimum income subject to the requirement that the person concerned must have been in receipt of such an income in the year prior to the commencement of incapacity for work constitutes a measure appropriate to achieve that aim which the national legislature, in the exercise of its competence, was reasonably entitled to consider necessary in order to do so.
28. The fact that that scheme replaced a scheme of pure national insurance and that the number of persons eligible to benefit from it was further reduced to those who had actually lost income from or in connection with work at the time when the risk materialised cannot affect that finding.
29. It appears from the case-law of the Court (De Weerd, née Roks, and Others, at paragraph 29, confirmed in Case C-137/94 Richardson [1995] ECR I-0000, paragraph 24) that Community law does not prevent Member States from taking measures which have the effect of withdrawing social security benefits from certain categories of persons, provided that those measures are compatible with the principle of equal treatment between men and women as defined in Article 4 (1) of Directive 79/7. Subject to that proviso, Member States are also free to lay down, as part of their social policy, new rules which have the effect of reducing the number of persons eligible for a social security benefit.
30. The reply to the national court's questions must therefore be that Article 4 (1) of Directive 79/7 does not preclude the application of national legislation which makes receipt of a benefit for incapacity for work subject to the requirement of having received a certain income from or in connection with work in the year preceding the commencement of incapacity, even if it is established that that requirement affects more women than men.”
In other domestic proceedings the income requirement was challenged on grounds, inter alia, of its incompatibility with the prohibition of discrimination set out in, for instance, Article 14 of the Convention.
In a judgment given on 11 April 1997, the Central Appeals Tribunal rejected this argument. This judgment, insofar as relevant, reads:
“It has been argued that the withdrawal of the AAW benefits on grounds of [non-compliance with the income requirement] is in violation of Article 14 of the Convention in conjunction with Article 1 of Protocol No. 1. On the assumption that AAW benefits, such as in issue in the present case, can be regarded as a “possession” within the meaning of the latter provision, which assumption finds support in the [Gaygusuz v. Austria] judgment of the European Court of Human Rights of 16 September 1996, it must be examined whether Article IV of the Act of 3 May 1989 entails a violation of Article 14 of the Convention ...
The Central Appeals Tribunal is of the opinion that, insofar as Article IV links the (continuation of) entitlement to [AAW benefits] to the condition that prior to the occurrence of labour incapacity (some) income from or in connection with work must have been obtained, this is without any doubt an “objective and reasonable justification” in the sense of the Court's case-law which, in accordance with that same case-law, entails that a “legitimate aim” must be pursued and that there must be a “reasonable relationship of proportionality between the means employed and the aim sought to be realised” (see paragraph 42 of the Gaygusuz judgment).
In this connection the Central Appeals Tribunal points out that Article IV of the Act of 3 May 1989 has already passed a similar test on the basis of certainly no less strict criteria, as apparent from the above-cited ECJ judgment of 1 February 1996 (RSV 1996/169).”
The AAW was repealed on 1 January 1998 and replaced, as regards persons not employed by others, by the Self-employed Persons Disablement Benefits Act (Wet Arbeidsongeschiktheidsverzekering Zelfstandigen) and the Disablement Assistance Act for Handicapped Young Persons (Wet Arbeidsongeschiktheidsverzekering voor jonggehandicapten). Employees continued to be insured for incapacity for work under the WAO.
Under the General Welfare Act, as in force at the material time, all persons between the ages of 18 and 65 and lawfully residing in the Netherlands were eligible for benefits under this Act if they had no other means of subsistence. General welfare beneficiaries who were younger than 57½ years were obliged to make demonstrable efforts to find work and had to be registered at an employment office (arbeidsbureau). Beneficiaries who were older than 57½ and mothers with children younger than 5 years were exempted from this obligation.
There were national norms under the General Welfare Act for different categories of beneficiaries. Married and cohabiting couples were entitled to welfare benefits equal to 100% of the statutory fixed minimum wage, single parents to welfare benefits equal to 70% of the minimum wage, and single persons to benefits equal to 50% of the minimum wage. For the latter two categories, supplementary welfare benefits of up to 20% could be granted under certain conditions, such as when the beneficiary was living alone. Special rules applied to welfare beneficiaries between the ages of 18 and 21.
Unlike the AAW, the General Welfare Act was not designed to insure against loss of income (opportunities) resulting from a certain risk materialising (e.g. incapacity for work) but was to serve as a last resort safety net, in that entitlement to welfare benefits only arose where there were no other possibilities for obtaining sufficient income for meeting basic needs.
In order to be eligible for welfare benefits, personal savings were not to exceed an annually defined limit. On 1 January 1991 this limit was set at 8,350 Netherlands guilders (NLG) for a single person and at NLG 16,700 for a family. This limit was higher for homeowners, in that capital tied up in their home was taken into account. On 1 January 1991, the limit for a single home-owner was set at a maximum of NLG 68,350, and at a maximum of NLG 76,700 for a home-owning family.
On 1 January 2004, the General Welfare Act was replaced by the Work and Social Assistance Act (Wet Werk en Bijstand).
